UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 28, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10613 DYCOM INDUSTRIES, INC. ( Exact name of registrant as specified in its charter ) Florida 59-1277135 ( State or other jurisdiction of incorporation or organization ) ( I.R.S. Employer Identification No. ) 11ighway 1, Suite 101, Palm Beach Gardens, Florida ( Address of principal executive offices ) ( Zip Code ) Registrant’s telephone number, including area code: (561) 627-7171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] There were33,617,455 shares of common stock with a par value of $0.33 1/3 outstanding at May 23, 2012. Dycom Industries, Inc. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX-101 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 28, July 30, (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES, Notes 10, 11, and 16 STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00 per share: 1,000,000 shares authorized: no shares issued and outstanding - - Common stock, par value $0.33 1/3 per share: 150,000,000 shares authorized: 33,593,696 and 33,487,640 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the condensed consolidated financial statements. 3 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended April 28, April 30, (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ $ EXPENSES: Costs of earned revenues, excluding depreciation and amortization General and administrative (including stock-based compensation expense of $1.9 million and $1.3 million, respectively) Depreciation and amortization Total Interest expense, net ) ) Loss on debt extinguishment - ) Other income, net INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES: Current ) Deferred Total NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic earnings per common share $ $ Diluted earnings per common share $ $ SHARES USED IN COMPUTING EARNINGS PER COMMON SHARE: Basic Diluted See notes to the condensed consolidated financial statements. 4 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Nine Months Ended April 28, April 30, (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ $ EXPENSES: Costs of earned revenues, excluding depreciation and amortization General and administrative (including stock-based compensation expense of $4.9 million and $3.1 million, respectively) Depreciation and amortization Total Interest expense, net ) ) Loss on debt extinguishment - ) Other income, net INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES: Current ) Deferred Total NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic earnings per common share $ $ Diluted earnings per common share $ $ SHARES USED IN COMPUTING EARNINGS PER COMMON SHARE: Basic Diluted See notes to the condensed consolidated financial statements. 5 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended April 28, April 30, (Dollars in thousands) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Bad debt expense, net 12 Gain on sale of fixed assets ) ) Write-off of deferred financing costs - Deferred income tax provision Stock-based compensation Amortization of debt issuance costs Excess tax benefit from share-based awards ) ) Change in operating assets and liabilities: Accounts receivable, net Costs and estimated earnings in excess of billings, net ) ) Other current assets and inventory ) ) Other assets ) Income taxes receivable ) Accounts payable ) Accrued liabilities, insurance claims, and other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of assets Cash paid for acquisitions - ) Changes in restricted cash Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of 7.125% senior subordinated notes due 2021 - Principal payments on long-term debt ) ) Debt issuance costs - ) Repurchases of common stock ) ) Exercise of stock options and other Restricted stock tax withholdings ) ) Excess tax benefit from share-based awards Net cash used in financing activities ) ) Net increase (decrease) in cash and equivalents ) CASH AND EQUIVALENTS AT BEGINNING OF PERIOD CASH AND EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF OTHER CASH FLOW ACTIVITIES AND NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the period for: Interest $ $ Income taxes $ $ Purchases of capital assets included in accounts payable or other accrued liabilities at period end $ $ See notes to the condensed consolidated financial statements. 6 Table of Contents NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Accounting Policies Basis of Presentation – Dycom Industries, Inc. (“Dycom” or the “Company”) is a leading provider of specialty contracting services. These services, which are provided throughout the United States and in Canada, include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities, including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The condensed consolidated financial statements include the results of Dycom and its subsidiaries, all of which arewholly-owned.All intercompany accounts and transactions have been eliminated and the financial statements reflect all adjustments, consisting of only normal recurring accruals that are, in the opinion of management, necessary for a fair presentation of such statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, the financial statements do not include all of the financial information and footnotes required by GAAP for complete financial statements. Additionally, the results of operations for the three and nine months ended April 28, 2012 are not necessarily indicative of the results that may be expected for the entire year. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements for the entire year ended July 30, 2011 included in the Company’s 2011 Annual Report on Form 10-K, filed with the SEC on September 2, 2011. On November 19, 2010, the Company acquired certain assets and assumed certain liabilities of Communication Services, Inc. (“Communication Services”). On December 23, 2010, the Company acquired the outstanding common stock of NeoCom Solutions, Inc. (“NeoCom”). The operating results of the businesses acquired by the Company are included in the accompanying condensed consolidated financial statements from their respective acquisition dates. See Note 3 for further discussion of these acquisitions. Accounting Period – The Company uses a fiscal year ending on the last Saturday in July. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. For the Company, key estimates include: recognition of revenue for costs and estimated earnings in excess of billings, the fair value of goodwill, the assessment of impairment of intangibles and other long-lived assets, income taxes, accrued insurance claims, asset lives used in computing depreciation and amortization, allowance for doubtful accounts, stock-based compensation expense for performance-based stock awards, and accruals for contingencies, including legal matters. At the time they are made, the Company believes that such estimates are fair when considered in conjunction with the consolidated financial position and results of operations taken as a whole. However, actual results could differ from those estimates and such differences may be material to the financial statements. Restricted Cash – As of April 28, 2012 and July 30, 2011, the Company had approximately $4.1 million and $4.7 million in restricted cash, respectively, which is held as collateral in support of the Company’s insurance obligations. Restricted cash is included in other current assets and other assets in the condensed consolidated balance sheets and changes in restricted cash are reported in cash flows used in investing activities in the condensed consolidated statements of cash flows. Comprehensive Income (Loss) – During the three and nine months ended April 28, 2012 and April 30, 2011, the Company did not have any material changes in its equity resulting from non-owner sources. Accordingly, comprehensive income (loss) approximated the net income amounts presented for the respective period’s operations. Fair Value of Financial Instruments – Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures (“ASC Topic 820”), defines and establishes a measurement framework for fair value and expands disclosure requirements. ASC Topic 820 requires that assets and liabilities carried at fair valueare classified and disclosed in one of the following three categories: (1) Level 1 - Quoted market prices in active markets for identical assets or liabilities; (2) Level 2 - Observable market-based inputs or unobservable inputs that are corroborated by market data; and (3) Level 3 - Unobservable inputs not corroborated by market data which require the reporting entity’s own assumptions. The Company’s financial instruments consist primarily of cash and equivalents, restricted cash, accounts and other receivables, income taxes receivable and payable, accounts payable and certain accrued expenses, and long-term debt. The carrying amounts of these items approximate fair value due to their short maturity, except for the Company’s outstanding 7.125% senior subordinated notes due 2021( the “2021 Notes”). The Company determined that the fair value of the 2021 Notes at April 28, 2012 was $192.4 million based on quoted market prices as compared to a carrying value of $187.5 million. Segment Information – The Company operates in one reportable segment as a specialty contractor, providing engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. All of the Company’s operating segments have been aggregated into one reporting segment due to their similar economic characteristics, nature of services and production processes, type of customers, and service distribution methods. The Company’s services are provided by its various subsidiaries throughout the United States and in Canada. One of the Company’s operating segments earned revenues from contracts in Canada of approximately $2.5 million and $8.8 million during the three and nine months ended April 28, 2012, respectively, and $1.0 million and $4.2 million during the three and nine months ended April 30, 2011, respectively. The Company had no material long-lived assets in the Canadian operations at April 28, 2012 or July 30, 2011. 7 Table of Contents Recently Issued Accounting Pronouncements In June 2011, the FASB issued Accounting Standards Update No. 2011-05,Comprehensive Income (Topic 220): Presentation of Comprehensive Income (“ASU2011-05”). ASU 2011-05 requires the total of comprehensive income, the components of net income, and the components of other comprehensive income be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. ASU 2011-05 also requires entities to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income. The amendments of ASU 2011-05 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. In December 2011, the FASB issued Accounting Standards Update No. 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Other Comprehensive Income in ASU 2011-05 (“ASU 2011-12”). ASU 2011-12 defers only those provisions in ASU 2011-05 relating to the presentation of the reclassification adjustments. ASU 2011-12 and the remaining provisions of ASU 2011-05 are effective retrospectively for annual periods, and interim periods within those years, beginning after December15, 2011.The adoption of this guidance is not expected to have a material effect on the Company’s condensed consolidated financial statements. The Company is currently evaluating the presentation alternatives noted in ASU 2011-05. In September 2011, the FASB issued Accounting Standards Update No. 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment (“ASU 2011-08”). ASU 2011-08 permits entities testing for goodwill impairment to perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in ASC Topic 350, Intangibles – Goodwill and Other. ASU 2011-08 does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to assess goodwill at least annually for impairment. ASU 2011-08 is effective for goodwill impairment tests performed in interim and annual periods for fiscal years beginning after December15, 2011 with early adoption permitted. The Company does not intend to early adopt this guidance and the adoption is not expected to have a material effect on the Company’s condensed consolidated financial statements. In September 2011, the FASB issued Accounting Standards Update No. 2011-09, Compensation – Retirement Benefits – Multiemployer Plans (Subtopic 715-80): Disclosures about an Employer’s Participation in a Multiemployer Plan (“ASU 2011-09”). ASU 2011-09 requires enhanced disclosures about an employer’s participation in a multiemployer pension plan to address transparency concerns from various users of financial statements. Such disclosures include, but are not limited to, the amount of employer contributions made to each significant plan and to all plans in the aggregate, as well as a description of the nature and effect of any changes affecting comparability for each period in which a statement of operations is presented. Additionally, ASU 2011-09 requires disclosure of the nature of the plan benefits, a qualitative description of the extent to which the employer could be responsible for the obligations of the plan, including benefits earned by employees during employment with another employer and other quantitative information to help users understand the financial information for each significant plan. ASU 2011-09 is effective for fiscal years ending after December15, 2011, with retrospective application for all prior periods presented. The adoption of this guidance is not expected to have a material effect on the Company’s condensed consolidated financial statements. 2. Computation of Earnings Per Common Share Basic earnings per common share is computed based on the weighted average number of shares outstanding during the period, excluding unvested restricted share units. Diluted earnings per common share includes the weighted average common shares outstanding for the period and dilutive potential common shares, including unvested time vesting and certain performance vesting restricted share units. Performance vesting restricted share units are only included in diluted earnings per common share calculations for the period if all the necessary performance conditions are satisfied and their impact is not anti-dilutive. Common stock equivalents related to stock options are excluded from diluted earnings per common share calculations if their effect would be anti-dilutive. The following is a reconciliation of the numerator and denominator of the basic and diluted earnings per common share computation as required by FASB ASC Topic 260, Earnings Per Share. 8 Table of Contents For the Three Months Ended For the Nine Months Ended April 28, April 30, April 28, April 30, (Dollars in thousands, except per share amounts) Net income available to common stockholders (numerator) $ Weighted-average number of common shares (denominator) Basic earnings per common share $ Weighted-average number of common shares Potential common stock arising from stock options, and unvested restricted share units Total shares-diluted (denominator) Diluted earnings per common share $ Anti-dilutive weighted shares excluded from the calculation of earnings per share 3. Acquisitions On November 19, 2010, the Company acquired certain assets and assumed certain liabilities of Communication Services, a provider of outside plant construction services to telecommunications companies in the Southeastern and South Central United States. The anticipated benefits of this acquisition include incremental growth opportunities with existing customers and geographic expansion. The purchase price for Communication Services was $9.0 million paid from cash on hand and the assumption of approximately $0.9 million in capital lease obligations. Approximately $0.9 million of the purchase price has been placed in escrow until November 2012 and will be used to satisfy any indemnification obligations of the sellers that may arise. On December 23, 2010, the Company acquired NeoCom, based in Woodstock, Georgia. NeoCom provides services to construct, install, optimize and maintain wireless communication facilities in the Southeastern United States. The anticipated benefits of this acquisition include incremental growth opportunities with new and existing customers, including wireless service providers. The purchase price for NeoCom was $27.5 million paid from cash on hand. Approximately $2.8 million of the purchase price has been placed in escrow until June 2012 and will be used to satisfy indemnification obligations of the seller that may arise. The Communication Services and NeoCom acquisitions were not material to the Company. 4. Accounts Receivable Accounts receivable consists of the following: April 28, July 30, (Dollars in thousands) Contract billings $ $ Retainage and other receivables Total Less: allowance for doubtful accounts ) ) Accounts receivable, net $ $ As of April 28, 2012, the Company expected to collect all retainage balances above within the next twelve months. 9 Table of Contents The allowance for doubtful accounts changed as follows: For the Three Months Ended For the Nine Months Ended April 28, April 30, April 28, April 30, (Dollars in thousands) Allowance for doubtful accounts at beginning of period $ Bad debt expense (recovery), net ) 12 Amounts charged against the allowance ) Allowance for doubtful accounts at end of period $ 5. Costs and Estimated Earnings on Contracts in Excess of Billings Costs and estimated earnings in excess of billings, net, consists of the following: April 28, 2012 July 30, 2011 (Dollars in thousands) Costs incurred on contracts in progress $ $ Estimated to date earnings Total costs and estimated earnings Less: billings to date ) ) $ $ Included in the accompanying condensed consolidated balance sheets under the captions: Costs and estimated earnings in excess of billings $ $ Billings in excess of costs and estimated earnings ) ) $ $ The above amounts include revenue for services from contracts based both on the units-of-delivery and the cost-to-cost measures of the percentage of completion method. 6. Property and Equipment Property and equipment, including amounts for assets subject to capital leases, consists of the following: April 28, 2012 July 30, 2011 (Dollars in thousands) Land $ $ Buildings Leasehold improvements Vehicles Computer hardware and software Office furniture and equipment Equipment and machinery Total Less: accumulated depreciation ) ) Property and equipment, net $ $ 10 Table of Contents Depreciation expense and repairs and maintenance, including amounts for assets subject to capital leases, were as follows: For the Three Months Ended For the Nine Months Ended April 28, April 30, April 28, April 30, (Dollars in thousands) Depreciation expense $ Repairs and maintenance expense $ 7. Goodwill and Intangible Assets Changes in the carrying amount of goodwill for fiscal 2012 are as follows: Nine Months Ended April 28, 2012 As of Impairment As of July 30, 2011 Losses Other April 28, 2012 (Dollars in thousands) Goodwill $ $
